Citation Nr: 0400209	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  03-00 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel

INTRODUCTION

The veteran served on active duty from May to April 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision in which 
the RO denied service connection for tinnitus and for 
bilateral hearing loss.  In July 2002, the veteran filed a 
notice of disagreement (NOD) with the denial of service 
connection for tinnitus, and the RO issued a statement of the 
case (SOC) in October 2002.  The veteran filed a substantive 
appeal in January 2003.  In May 2003, the veteran testified 
during a hearing before the undersigned Veterans Law Judge at 
the RO; a transcript of that hearing is associated with the 
claims file.    

For the reasons explained below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  

As a final preliminary matter, the Board points out that the 
claims file contains a May 2003 statement filed by the 
veteran, requesting VA medical examinations for his service 
connected conditions of rhinitis and residuals of a rib 
fracture.  As it does not appear that the RO has acted on 
these requests, which pertain to issues not currently before 
the Board, the veteran's requests are referred to the RO for 
appropriate action.


REMAND

The Board finds that specific additional development of the 
claim for service connection for tinnitus is warranted.  See 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  

The December 2001 VA examiner noted the veteran's subjective 
complaints of tinnitus, but further noted that there was no 
indication that the veteran had incurred tinnitus in service, 
based on a review of the veteran's claims file.  However, 
during the May 2003 hearing, the veteran stated that his 
tinnitus condition began in service following his consistent 
exposure to loud noise in his capacity initially as a 
helicopter crew chief, and later in helping load and unload 
cargo aircraft and as a jet engine mechanic.  The veteran 
also stated that he did not seek treatment for or report his 
tinnitus condition while in service because he was concerned 
that otherwise he might lose his flight status.  
Additionally, he testified that following his discharge from 
the Army in 1983, he began employment with the Post Office in 
a working environment in which he was not exposed to 
excessive noise, and that he has since remained a postal 
employee and has continued to work in a low noise 
environment. 

The Board finds that another VA examination and medical nexus 
opinion, based on considered of the veteran's full history 
and assertions, to include those advanced during the 
veteran's May 2003 hearing, is needed to fully and fairly 
adjudicate the claim for service connection for tinnitus.  
See 38 U.S.C. § 5103A.  The veteran is hereby notified that 
failure to report to any such scheduled examination, without 
good cause, may well result in a denial of the claim.  See 38 
C.F.R. § 3.655 (2003).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file copy(ies) of 
the notice(s) of the examination sent to him by the pertinent 
VA medical facility at which the examination is to take 
place.   

Prior to arranging for the veteran to undergo examination, 
the RO should give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003).  After providing the appropriate 
notice, the RO should obtain any additional evidence for 
which the veteran provides sufficient information and, if 
necessary, authorization, following the procedures prescribed 
in 38 C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  

As a final point, the Board notes that in May 2002, the RO 
denied service connection for bilateral hearing loss.  The 
veteran filed an NOD with that denial in May 2003, within the 
required one-year period.  However, the RO has yet to issue 
an SOC with respect to that claim, the next step in the 
appellate process.  See 38 C.F.R. § 19.29; Manlincon v. West, 
12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. 
App. 433, 436 (1997).  Consequently, this matter must be 
remanded to the RO for the issuance of a SOC.  Id.  The Board 
emphasizes, however, that to obtain appellate review of any 
issue not currently in appellate status, a perfected appeal 
must be filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.201, 20.202.  

Accordingly, these matters are hereby REMANDED to the RO (via 
the AMC in Washington, D.C.), for the following actions:

1.	The RO must furnish to the veteran and 
his representative a SOC with respect to 
the May 2002 denial of service connection 
for bilateral hearing loss, along with a 
VA Form 9, and afford them the 
appropriate opportunity to submit a 
substantive appeal perfecting an appeal 
on that issue.  The veteran and his 
representative are hereby reminded that 
to obtain appellate review of any matter 
not currently in appellate status, a 
timely appeal must be perfected (as 
regards the claim for service connection 
for bilateral hearing loss, within 60 
days of the issuance of the statement of 
the case).

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (unless this right is 
waived, in writing).    

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

4.  After the veteran responds and all 
available records and/or responses from 
each contacted entity are associated with 
the claims file, or the time period for 
the veteran's response has expired, the 
RO should arrange for the veteran to 
undergo an appropriate VA examination by 
an otolaryngologist (ear, nose and throat 
specialist) to obtain information as to 
the current nature and likely etiology of 
any current tinnitus.  The entire claims 
file must be made available to the 
physician designated to examine the 
veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail. 

Based on the examination and review of 
the record, the examiner should offer an 
opinion as to whether the veteran 
currently suffers from tinnitus, and if 
so, whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that any currently 
demonstrated tinnitus is the result of 
injury or disease in service, to include 
noise exposure from the veteran's duties 
related to the operation and maintenance 
of aircraft, as the veteran contends.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

8.	After completing the requested 
notification and development, and any 
additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim for service 
connection for tinnitus in light of all 
pertinent evidence and legal authority.  

9.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

